Title: To James Madison from James Nowell, 5 November 1816
From: Nowell, James
To: Madison, James



Sir,
Philadelphia November 5th 1816

We whose Signatures are hereunto affixed, Citizens of the City and County of Philadelphia, beg leave respectfully to recommend John Conard Esqr., for the Office of Accountant of the War Department, become vacant by the death of Colo. Lear.
Mr. Conard possesses in a high degree the Confidence and respect of the Democratic Party in this District; and in our Opinion is a man of the first respectability for the integrity of his character, and the Soundness of his Political Opinions.  We believe him well qualified for the Office of Accountant of the War Department, and have no doubt but that he would discharge its duties Satisfactorily to the Administration, and usefully to the Country.
Possessing the highest gratitude for your Public Services, and the warmest wishes for your future happiness, we respectfully Subscribe ourselves Your friends and fellow Citizens,

Joseph Nowell
Peter Christian
B  Richards
John White
Saml. Cox
Jna. Geyer
Danl. Bussler
Jos: Barnes

John Dennis
William White
Jno. Smith 
Andrew Geyer
Samuel Bussler
Benjn. Reynolds
Jos. Montmollen
Thomas Passmore
Josiah Randall
Silas E. Weir
Matt Randall
R Hutchinson
Geo. F. Leterman
E Randall
 Browne
T. Sergeant

